                                         Case 3:17-cv-05517-EMC Document 187 Filed 04/09/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SINCO TECHNOLOGIES PTE LTD.,
                                   7                                                        Case No. 17-cv-05517-EMC (JCS)
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER EXPUNGING ORDER TO
                                   9                                                        SHOW CAUSE
                                         SINCO ELECTRONICS (DONGGUAN)
                                  10     CO. LTD., et al.,                                  Re: Dkt. No. 178

                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed the Defendants’ Response to Order to Show Cause Why

                                  14   Defendants Should Not Pay Sanctions Regarding Exchange of Non-Joint Letters. Zealous

                                  15   advocacy does not require overzealous advocacy. The fact that an attorney might be able to

                                  16   construct an argument does not make it a reasonable argument. Both of these lines were crossed

                                  17   here. Defense counsel made the entirely unreasonable argument that the Court, in leaving plaintiff

                                  18   the option to change the location of employee depositions from Singapore to Hong Kong, also

                                  19   allowed Defendants to challenge that choice on the basis of arguments that had already been

                                  20   rejected by the Court, i.e. that the choice of Singapore was unreasonable because the depositions

                                  21   in question could lawfully be taken in Hong Kong. While the underlying dispute about where the
                                       depositions should be held was genuine, this interpretation of the Courts resolution of that issue
                                  22
                                       was absurd. Nonetheless, the Court accepts that Defense counsel’s mistake in this regard was
                                  23
                                       inadvertent and will not issue any further sanctions of the Defendants at this time. Nonetheless,
                                  24
                                       the Court makes the following observations:
                                  25
                                              1. Defense counsel is cautioned to be reasonable in compromising discovery. The Court
                                  26
                                                  is encouraged in this regard by the recent agreements by the parties on discovery
                                  27
                                                  matters and expects that this cooperation will continue for the remainder of the case.
                                  28
                                         Case 3:17-cv-05517-EMC Document 187 Filed 04/09/19 Page 2 of 2




                                   1          2. While not as egregious as the repeated conduct of Defense counsel, it is not lost on the

                                   2             Court that Plaintiff’s counsel unreasonably restricted both the time allowed for

                                   3             Defendants’ counsel to review the “non-joint letter” and arbitrarily restricted the

                                   4             subject matter of that letter. Again, all sides should be reasonable, and only positions

                                   5             that actually make a significant difference in the case should be uncompromised.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: April 9, 2019

                                   9                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  10                                                  Chief Magistrate Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
